



Exhibit 10.61
AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN

STOCK OPTION AWARD AGREEMENT


ELECTRONIC ACCEPTANCE OF STOCK OPTION AWARD:


By clicking on the “ACCEPT AWARD” box on the “Award Acceptance”, you agree to be
bound by the terms and conditions of this Stock Option Award Agreement (the
“Agreement”) and the Axalta Coating Systems Ltd. 2014 Incentive Award Plan (as
amended from time to time, the “Plan”). You acknowledge that you have reviewed
the provisions of this Agreement and the Plan, and have had the opportunity to
obtain advice of counsel prior to accepting the grant of Options pursuant to
this Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator (as defined in the Plan) upon
any questions relating to this Agreement and the Plan.





Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its Plan, has granted to you (“Participant”), an option
(the “Option”) to purchase the number of shares of Common Stock (“Shares”) set
forth in the “Award Summary” page applicable to the Option on the Morgan Stanley
online site (the “Award Summary”). The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan.
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE II.    
GRANT OF OPTION
2.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the award date set forth in the Award
Summary (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of Shares set forth in
the Award Summary,




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








upon the terms and conditions set forth in the Plan and this Agreement, subject
to adjustments as provided in Section 13.2 of the Plan.
2.2    Exercise Price. The exercise price per share of the Shares subject to the
Option (the “Exercise Price”) shall be as set forth in the Award Summary.
2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon Participant any right to continue in the employ or service of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
ARTICLE III.    
VESTING AND PERIOD OF EXERCISABILITY
3.1    Vesting; Commencement of Exercisability.
(a)    Subject to Sections 3.2, 3.3, 5.9 and 5.14 hereof, the Option shall
become vested and exercisable as set forth in the Original Vesting Schedule
section of the Award Acceptance. Subject to Section 3.1(c), in the event of
Participant’s Termination of Service by the Company without Cause within two (2)
years after a Change in Control, any unvested Shares subject to the Option shall
immediately vest in full; provided, that if Participant is party to a severance
or employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, that provides greater vesting protection to Participant, the
Options shall be treated in accordance with the applicable terms of such
agreement or policy.
(b)    Unless otherwise determined by the Administrator, any portion of the
Option that has not become vested and exercisable on or prior to the date of
Participant’s Termination of Service shall be forfeited on the date of
Participant’s Termination of Service, unless otherwise provided in the Plan, and
shall not thereafter become vested or exercisable.
(c)    As a condition to any accelerated vesting of the Option as set forth in
Section 3.1(a), Participant shall, within the thirty (30) day period following
the date of Participant’s Termination of Service, execute and not revoke a
general release of all claims, including all known and unknown and current and
potential claims, in favor of the Company and its affiliates in either (A) a
form provided to Participant by the Company or (B) if Participant is party to a
severance or employment agreement with the Company or any of its affiliates or
is a participant in a severance policy of the Company or any of its affiliates,
the form of release of claims applicable to Participant under such agreement or
policy.
3.2    Duration of Exercisability. The installments provided for in the vesting
schedule are cumulative. Each such installment which becomes vested and
exercisable pursuant to the vesting schedule


2




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








shall remain vested and exercisable until it becomes unexercisable under Section
3.3 hereof. Once the Option becomes unexercisable, it shall be forfeited
immediately.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration date set forth in the Award Summary;
(b)    Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death or disability, the expiration of six (6) months from the
date of Participant’s Termination of Service; provided, that, if (i) Participant
incurs a Termination of Service by the Company without Cause within two (2)
years after a Change in Control, or (ii) Participant is party to a severance or
employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, and Participant becomes entitled to severance under any such
agreement or policy within two (2) years after the date of a Change in Control
(as defined in such agreement or policy), then such six (6) month period shall
be three (3) years from the date of Participant’s Termination of Service;
(c)    Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death, disability or retirement at “normal retirement age” (as
defined or determined by the Company or its Subsidiaries from time to time); or
(d)    Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause.
As used in this Agreement, “Cause” shall mean (a) the Board’s determination that
Participant failed to substantially perform Participant’s duties (other than any
such failure resulting from Participant’s disability); (b) the Board’s
determination that Participant failed to carry out, or comply with any lawful
and reasonable directive of the Board or Participant’s immediate supervisor; (c)
Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (d) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing Participant’s duties and
responsibilities; or (e) Participant’s commission of an act of fraud,
embezzlement, misappropriation, misconduct, or breach of fiduciary duty against
the Company of any of its Subsidiaries. Notwithstanding the foregoing, if
Participant is a party to a written employment, consulting or similar agreement
with the Company (or its Subsidiary) in which the term “cause” is defined, then
“Cause” shall be as such term is defined in the applicable written employment or
consulting agreement.
3.4    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising


3




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








pursuant to this Agreement. Participant may make such payment in one or more of
the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any withholding taxes arising in connection with the
exercise of the Option, unless otherwise determined by the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of Shares
issuable upon the exercise of the Option having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;
(iii)    with respect to any withholding taxes arising in connection with the
exercise of the Option, unless otherwise determined by the Administrator, by
tendering to the Company Shares having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;
(iv)    with respect to any withholding taxes arising in connection with the
exercise of the Option, subject to Participant’s compliance with the Company’s
Insider Trading Policy, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or
(v)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
Option, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 3.4(a), the Company shall have the right and
option, but not the obligation, to cancel the option exercise. Alternatively,
the Company or its Subsidiaries shall have the authority to (i) deduct such
amounts from other compensation payable to Participant and/or (ii) treat such
failure as an election by Participant to satisfy all or any portion of
Participant’s required payment obligation pursuant to Section 3.4(a)(ii) above.
The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the exercise of the Option to Participant or his
or her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the exercise of the Option or any other
taxable event related to the Option.
(c)    In the event any tax withholding obligation arising in connection with
the Option may be satisfied under Section 3.4(a)(ii) above, then the Company may
elect to instruct any brokerage firm


4




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of Shares from those Shares that are issuable upon
exercise of the Option as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the tax withholding obligation and to remit
the proceeds of such sale to the Company or the Subsidiary with respect to which
the withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 3.4(c),
including the transactions described in the previous sentence, as applicable.
The Company may refuse to issue any Shares to Participant until the foregoing
tax withholding obligations are satisfied.
(d)    Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Stock. The Company and the Subsidiaries do not commit and are
under no obligation to structure the Option to reduce or eliminate Participant’s
tax liability.
ARTICLE IV.    
EXERCISE OF OPTION
4.1    Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof, unless it has been
disposed of pursuant to a DRO or as expressly set forth in the Plan. After the
death or disability of Participant, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3
hereof, be exercised by Participant’s personal representative or by any person
empowered to do so under the Participant’s will or under the then applicable
laws.
4.2    Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.
4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.
(e)    An exercise notice in a form acceptable to the Administrator, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Administrator;
(f)    The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, in such form of consideration
permitted under Section 4.4 hereof that is acceptable to the Administrator;


5




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








(g)    The payment of any applicable withholding tax in accordance with Section
3.4;
(h)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and
(i)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:
(a)    Cash or check;
(b)    Unless the Administrator shall determine otherwise, through the surrender
of Shares otherwise issuable upon exercise of the Option having a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Option or exercised portion thereof;
(c)    Unless otherwise determined by the Administrator, through the surrender
of Shares held for such period of time as may be required by the Administrator
in order to avoid adverse accounting consequences and having a Fair Market Value
on the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof;
(d)    Through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or
(e)    Any other form of legal consideration acceptable to the Administrator.
4.5    Conditions to Issuance of Stock. The Company shall not be required to
issue or deliver any Shares purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions: (A) the
admission of such Shares to listing on all stock exchanges on which such Stock
is then listed, (B) the completion of any registration or other qualification of
such Shares under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable, (C) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable, (D) the receipt by the
Company of full payment for such Shares, which may be in one or more of the
forms of consideration


6




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








permitted under Section 4.4 hereof, and (E) the receipt of full payment of any
applicable withholding tax in accordance with Section 3.4 by the Company or its
Subsidiary with respect to which the applicable withholding obligation arises.
4.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such Shares (which may be in book-entry form) will have been issued and recorded
on the records of the Company or its transfer agents or registrars and delivered
to Participant (including through electronic delivery to a brokerage account).
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of such issuance, recordation and delivery, except as
provided in Section 13.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a shareholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE V.    
OTHER PROVISIONS
5.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and this Agreement as
are consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator will be final and binding upon Participant, the Company and all
other interested persons. To the extent allowable pursuant to Applicable Law, no
member of the Committee or the Board will be personally liable for any action,
determination or interpretation made with respect to the Plan or this Agreement.
5.2    Whole Shares. The Option may only be exercised for whole Shares.
5.3    Option Not Transferable. Subject to Section 4.1 hereof, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Option have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
5.4    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 13.2 of the Plan (including, without limitation,
an


7




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








extraordinary cash dividend on such Stock), the Administrator may make such
adjustments as the Administrator deems appropriate in the number of Shares
subject to the Option, the exercise price of the Option and/or the kind of
securities that may be issued upon exercise of the Option to give effect to such
event. Participant acknowledges that the Option and the Shares subject to the
Option are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.
5.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant (or, if Participant is
then deceased, to the person entitled to exercise the Option pursuant to Section
4.1) at Participant’s last address reflected on the Company’s records. By a
notice given pursuant to this Section 5.5, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email (if to Participant) or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
5.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Option is granted and may be exercised, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.
5.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.
5.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


8




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








5.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
5.12    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
5.13    Entire Agreement. The Plan and this Agreement (including any
exhibit hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.
5.14    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that this Award (or any portion thereof) may
be subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
5.15    Agreement Severable. In the event that any provision of this Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
5.16    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.
5.17    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant


9




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
5.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 3.4(a)(iv) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(d): (A) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation or exercise of the
Option, as applicable, occurs or arises, or as soon thereafter as practicable;
(B) such Shares may be sold as part of a block trade with other participants in
the Plan in which all participants receive an average price; (C) Participant
will be responsible for all broker’s fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (D) to the extent the
proceeds of such sale exceed the applicable tax withholding obligation or
exercise price, the Company agrees to pay such excess in cash to Participant as
soon as reasonably practicable; (E) Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation or exercise price; and (F) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises, an amount sufficient to satisfy any remaining portion of the Company’s
or the applicable Subsidiary’s withholding obligation.
5.19    Incentive Stock Options. Participant acknowledges that to the extent the
aggregate Fair Market Value of Shares (determined as of the time the option with
respect to the Shares is granted) with respect to which Incentive Stock Options,
including this Option (if applicable), are exercisable for the first time by
Participant during any calendar year exceeds $100,000 or if for any other reason
such Incentive Stock Options do not qualify or cease to qualify for treatment as
“incentive stock options” under Section 422 of the Code, such Incentive Stock
Options shall be treated as Non-Qualified Stock Options. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other stock options into account in the order in which
they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder. Participant also acknowledges that an Incentive
Stock Option exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.
5.20    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt written notice to the
Company of any disposition or other transfer of any Shares acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.
5.21    Definitions. Notwithstanding anything to the contrary in the Plan, for
purposes of this Agreement, “Change in Control” shall mean and includes each of
the following: (i) a transaction or series of transactions occurring after the
Grant Date whereby any “person” or related “group” of “persons” (as


10




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)

--------------------------------------------------------------------------------








such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other
than the Company, any of its Subsidiaries, an employee benefit plan maintained
by the Company or any of its Subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing 30% or more of the total combined voting
power of the Company’s securities outstanding immediately after such
transaction; (ii) during any 12 month period, individuals who, at the beginning
of such period, constitute the Board together with any new members of the Board
whose election by the Board or nomination for election by the Company’s members
was approved by a vote of at least two-thirds of the members of the Board then
still in office who either were members of the Board at the beginning of the
one-year period or whose election or nomination for election was previously so
approved (other than (x) an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act, and (y) any member of the
Board whose initial assumption of office during such 12 month period in
connection with a transaction described in clause (iii)(x) below that occurs
with a non-affiliate third party), cease for any reason to constitute a majority
thereof; or (iii) the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) after the Grant Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
Company’s assets or (z) the acquisition of assets or stock of another entity,
other than a transaction:
(a)    in the case of clauses (i) and (iii), which results in the Company’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(b)    in the case of clause (iii), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (b) as beneficially owning 30% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.
* * * * *


11




DC\4200751.4 Axalta - Option Agreement (2014 Plan)(2016 Annual Grant)